         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 1 of 16
                                                                                                  ^5 6 7 8 9 //,
                                                                                                 'b     "   /0


                                                                                        ^RECEIVED & FH^
                                                                                      ^' ww^ s/F'ki0^
                                                                                                                     '°

                        IN THE UNITED STATES DISTRICT COURT                                             ) 2 ?020
                          FOR THE DISTRICT OF PUERTO RICO ^
                                                                                       /*   US ^DlSTRfcr conpr o^
                                                                                        ^,SAN'JIUANUPQRURT^
                                                                                            I?
                                                                                                 -y    ^    „   ^^
  UNITED STATES OF AMERICA,                                                                      <y
                                                                                                      6 7 s9 ^
  Plaintiff,

                                                            CASE NO. 17-622 (FAB)
                            V.




  [24] NELSON RIVERA-MALDONADO,
  AKA "CUAJO",
  Defendant.


                          PLEA AND FORFEITURE AGREEMENT
                           (Pursuant to Fed. R. Crim. P. ll(c)(l)(B))

TO THE HONORABLE COURT:

    COMES NOW, the United States of America, by and through its attorneys for the District of

Puerto Rico: W. Stephen Muldrow, United States Attorney; Myriam Y. Fernandez-Gonzalez,


Assistant United States Attorney and Chief, Criminal Division; Alberto R. Lopez-Rocafort,


Assistant United States Attorney, Deputy Chief of the Gang Unit; and Maria L. Montanez-


Concepcion, Assistant United States Attorney, along with Defendant, [24] Nelson Rivera-


Maldonado and his counsel Laura Maldonado, and pursuant to Federal Rule of Criminal Procedure


1 l(c)(l)(B), state to this Honorable Court that they have reached a Plea Agreement, the terms and




                                                                                                                ^
conditions of which are as follows:


    1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

       Defendant agrees to plead guilty to Count One and Count Two of the Indictment.


    Count One of the Indictment charges, in sum and substance, that beginning on a date unknown,


but no later than in or about the year 2010, and continuing up to and until the return of the instant


Indictment, in the District of Puerto Rico and within the jurisdiction of this Court, the defendant
         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 2 of 16




Plea and Forfeiture Agreement


and other co-conspirators, did knowingly and intentionally, combine, conspire and agree with each


other and with diverse other persons known and unknown to the Grand Jury, to commit an offense


against the United States, that is, to knowingly and intentionally possess with intent to distribute


and to distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of


a mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II


Narcotic Drug Controlled Substance; in excess of one (1) kllogram of a mixture or substance


containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in


excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of

a mixture or substance containing a detectable amount of marihuana, a Schedule I, Controlled


Substance; within one thousand (1,000) feet of a real property comprising housing facilities owned


by a public housing authority, to wit: VirgUio Davila Public Housing Project, Rafael Falin Ton'ech

Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Caparra Public

Housing Project, La Gardenlas Public Housing Project, La Alambra Public Housing Project, Jose


Celso Barbosa Public Housing Project, Los Jeannie Public Housing Project, Alegria Norte Public
                                                                                                       ^v
Housing Project, Jardines de Catano Public Housing Project, Sierra Linda Public Housing Project,


Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,


Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

Bayamon, Toa Baja, Catano, Nai'anjito, Comerio and Corozal, Puerto Rico, in violation of 21


U.S.C. §841(a)(l). All In violation of 21 U.S.C. §§846 and 860.
           Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 3 of 16




Plea dfid Forfeiture Agreement


        Count Two of the Indictment charges that beginning on a date unknown, but no later than


in or about the year 2010, and continuing up to and until the return of the instant Indictment, in the


District of Puerto Rico and within the jurisdiction of this Court, the defendant [24] Nelson Rivera-

Maldonado, and others, aiding and abetting each other, did knowingly and unlawfully use and


carry firearms as that term is defined in 18 U.S.C. § 921(a)(3), during and in relation to a drug

trafficking crime as charged in Count One of the instant Indictment. All in violation of 18 U.S.C.


§924(c)(l)(A).

    2. MAXIMUM PENALTIES

    The defendant understands that the penalty for the offense charged in Count One of the


Indictment is: a term of imprisonment which shall not be less than 10 years and up to 2 terms of


life in prison; a fine not to exceed $20,000,000.00; and a. term of supervised release of not less


than 10 years, in addition to any tenn of incarceration, pursuant to 21 U.S.C. §§841(b)(l)(A), 846,

and 860.
                                                                                                         .^T'
    The defendant also acknowledges that the penalties for the offense charged in Count Two of


the Indictment, a class A felony under 18 U.S.C. §3559(a)(l) are: pursuant to 18 U.S.C. §924(c),

a term of imprisonment of not less than 5 years and up to life in prison; pursuant to 18 U.S.C.


§357l(b)(3) a fine not to exceed $250,000.00; pursuant to 18 U.S.C. §3583(b)(l) a supervised

release term of not more than 5 years.
         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 4 of 16




Plea and Forfeiture Agreement


   3. SENTENCING GUIDELINES APPLICABILITY

   Defendant understands that the sentence will be left entirely to the sound discretion of the


Court in accordance with 18 U.S.C. §§3551-86, and the United States Sentencing Guidelines


(hereinafter "Guidelines"), which have been rendered advisory by the United States Supreme


Court decision in the consolidated cases United States v. Booker and United States v. Fanfan, 543


U.S. 220 (2005). Furthermore, Defendant acknowledges that parole has been abolished and that


the imposition of his sentence may not be suspended.


   4. SPECIAL MONETARY ASSESSMENT

   Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00), per


count of conviction, to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C.


§3013(a)(2)(A).

   5. FINES AND/OR RESTITUTION

   Defendant is aware that the Court may, pursuant to USSG §5E1.2, order him to pay a fine.


   6. RULE ll(c)(l)(B) WARNINGS

   Defendant is aware that his sentence is within the sound discretion of the sentencing judge and


of the advisory nature of the Guidelines, including the Guidelines Policy Statements, Application


and Background Notes. Furthermore, the Defendant understands and acknowledges that the Court


is not a party to this Plea and Forfeiture Agreement and thus, is not bound by this agreement or the


sentencing calculations and recommendations contained. The Defendant specifically


acknowledges that the Court has jurisdiction and authority to impose any sentence within the


statutory maximum set for the offenses to which Defendant is pleading guilty. Defendant is aware



                                                 4
                  Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 5 of 16




        Plea ami Forfeiture Agreement


        that the Court may accept or reject the Plea and Forfeiture Agreement, or may defer its decision


        whether to accept or reject the Plea and Forfeiture Agreement until it has considered the pre-


        sentence investigation report. See Fed. R. Crim. P. ll(c)(3)(A). Should the Court impose a


        sentence up to the maximum established by statute, Defendant cannot, for that reason alone,


        withdraw his guilty plea, and will remain bound to fulfill all of the obligations under this Plea and

        Forfeiture Agreement. See Fed. R. Grim. P. 1 l(c)(3)(B).

                                                                                                  r^
            7. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES;
                                                                                                 ^'
                                 Sentencing Guidelines Calculations Table Count One

Base Offense Level    U.S.S.G.§§2Al.l(a)/2Dl.l(d)(l)                                                              43
   Acceptance         Acceptance of Responsibility, U.S.5.G. § 3E1.1                                              -3

                        TOL I CHCI | CHCII | CHCIII t CHC IV | CHCV | CHC VI                           Total
Sentencing Ranges                                                                                 Offense Level   40
                              40 292-365 324-405 360-life 360-life 360-life 360-life




            As to Count Two of the Indictment, and pursuant to the United States Sentencing Guidelines


        §2K2.4(b), a defendant that is convicted of violating 18 U.S.C. §924(c)(l)(A)(i), has a guideline
                                                                                                                        ^
        sentence equal to the minimum term of imprisonment required by statute. In the present case,


        pursuant to 18 U.S.C. §924(c)(l)(A)(i), there is a minimum term of imprisonment of sixty (60)
                                                                                                                   ^
                                                                                                                  ^>'

        months.


            8. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

           The parties do not stipulate as to any Criminal History Category for Defendant.
         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 6 of 16




Plea and Forfeiture Agreement


    9. SENTENCE RECOMMENDATION

    After due consideration of the relevant factors enumerated in 18 U.S.C. §3553(a), and


regardless of Defendant's Criminal History Category, the parties agree to recommend a sentence


of imprisonment of 120 months as to Count One of the Indictment. _ ,.i '^ -f\l /: •
                                                                                     c^/!'y
                                                                                         t/


    The parties agree to recommend a sentence of imprisonment of 120 months as to Count Two


of the Indictment to be served consecutively to any other sentence. The parties agree that the


instant sentencing recommendation constitutes a variance sentence.


   The parties further agree that criminal case 17-425 (FAB) is relevant conduct to the case of


reference.



    10. WAIVER OF APPEAL

   Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed by the


Court is 240 months or less, the defendant waives the right to appeal any aspect of this case's


judgment and sentence, including but not limited to the term of imprisonment or probation,


restitution, fines, forfeiture, and the term and conditions of supervised release.


    11. NO FURTHER ADJUSTMENTS OR DEPARTURES

   The United States and Defendant agree that no further adjustments or departures to


Defendant's total adjusted base offense level and no variance sentence under 18 U.S.C. §3553


shall be sought by Defendant. The parties agree that any request by Defendant for an adjustment


or departure will be considered a material breach of this Plea and Forfeiture Agreement, and the


United States will be free to ask for any sentence, either guideline or statutory.
         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 7 of 16




Plea and Forfeiture Agreement


    12. SATISFACTION WITH COUNSEL

    Defendant represents to the Court that he is satisfied with counsel Laura Maldonado and asserts


that counsel has rendered effective legal assistance.


    13. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

   Defendant understands that by entering into this Plea and Forfeiture Agreement he surrenders


certain rights as provided in this agreement. Defendant understands that the rights of criminal


Defendants include the following:

            a. If Defendant had persisted in a plea of not guilty to the charges, Defendant would
                have had the right to a speedy jury trial with the assistance of counsel. The trial may
                be conducted by a judge sitting without a jury if Defendant, the United States and
                the judge agree.


           b. If a jury trial is conducted, the jury would be composed of twelve lay persons
                selected at random. Defendant and Defendant's attorneys would assist in selecting
                the jurors by removing prospective jurors for cause where actual bias or other
                disqualification is shown, or by removing prospective jurors without cause by
                exercising peremptory challenges. The jury would have to agree, unanimously,
                before it could return a verdict of either guilty or not guilty. The jury would be
                instructed that Defendant is presumed innocent, that it could not convict Defendant
                unless, after hearing all the evidence, it was persuaded of Defendant's guilt beyond
                a reasonable doubt, and that it was to consider each charge separately.


            c. If a trial is held by the judge without a jury, the judge would find the facts and, after ^ y^
                hearing all the evidence and considering each count separately, determine whether
                or not the evidence established Defendant's guilt beyond a reasonable doubt.


           d. At a trial, the United States would be required to present its witnesses and other
                evidence against Defendant. Defendant would be able to confront those witnesses
                and Defendant's attorney would be able to cross-examine them. In turn, Defendant
                could present witnesses and other evidence on Defendant's own behalf. If the
                witnesses for Defendant would not appear voluntarily, Defendant could require
                their attendance through the subpoena power of the Court.


            e. At a trial, Defendant could rely on the privilege against self-incrimination to decline
                to testify, and no inference of guilt could be drawn from Defendant's refusal to

                                                   7
         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 8 of 16




Plea and Forfeiture Agreement


                testify. If Defendant desired to do so. Defendant could testify on Defendant's own
                behalf.


    14. STIPULATION OF FACTS

   The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into this

Plea and Forfeiture Agreement. Defendant adopts the Stipulation of Facts and agrees that the facts


therein are accurate in every respect and, had the matter proceeded to trial, that the United States


would have proven those facts beyond a reasonable doubt.


    15. FORFEITURE AGREEMENT

   Pursuant to this Plea Agreement, the defendant agree to forfeit to the United States any drug


proceeds or substitute assets for that amount, which constitutes or is derived from proceeds


generated or traceablc to the drug trafficking offense in violation of 21 U.S.C. §§841, 846 and 860.


Further, defendant shall forfeit to the United States any property constituting, or derived from,


proceeds obtained, directly or indirectly, as a result of said violations and any property used, or


intended to be used, in any manner or part, to commit, or to facilitate the commission of the said


violations up to the amount stated above. The defendant agrees to identify all assets over which


the defendant exercises or exercised control, directly or indirectly, within the past three years, or


in which the defendant has or had during that time any financial interest. The defendant agrees to


take all steps as requested by the United States to obtain from any other parties by any lawful


means any records of assets owned at any time by the defendant. Defendant agrees to forfeit to the


United States all of the defendant's interests in any asset of a value of more than $1,000 that, within


the last three years, the defendant owned, or in which the defendant maintained an interest, the
         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 9 of 16




Plea ami Forfeiture Agreement


ownership of which the defendant fails to disclose to the United States in accordance with this

agreement.



    The defendant further agrees to waive all interest in any such asset in any administrative or


judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to


consent to the entry of orders of forfeiture for such property and waives the requirements of Federal


Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging

instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the


judgment. Defendant acknowledges that he understands that the forfeiture of assets is part of the


sentence that may be imposed in this case and waives any failure by the court to advise him of this,


pursuant to Rule 1 l(b)(l)(J), at the time his guilty plea is accepted.


    The defendant further agrees to waive all statutory challenges in any manner (including direct


appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with this


Plea Agreement on any grounds, including that the forfeiture constitutes an excessive fine or

                                                                                                         •^
                                                                                                         ^
punishment. The defendant agrees to take all steps as requested by the United States to pass clear '^
                                                                                                 $J'
title to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture

proceeding. Defendant acknowledges that all property covered by this agreement is subject to


forfeiture as proceeds of illegal conduct, giving rise to forfeiture and/or substitute assets for


property otherwise subject to forfeiture.



    Defendant by agreeing to the forfeiture stated above, acknowledges that such forfeiture is not


grossly disproportional to the gravity of the offense conduct to which defendant is pleading guilty.
           Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 10 of 16




Pfea and Forfeiture Agreement


Defendant agrees that the forfeiture provisions of this plea agreement are intended to, and will,


survive him, notwithstanding the abatement of any underlying criminal conviction after the


execution of this agreement. The forfeitability of any particular property pursuant to this


agreement shall be determined as if Defendant had survived, and that determination shall be


binding upon Defendant's heirs, successors and assigns until the agreed forfeiture, including any


agreed money judgment amount, is collected in full.


    16. LIMITATIONS OF PLEA AND FORFEITURE AGREEMENT

    This Plea and Forfeiture Agreement binds only the United States Attorney's Office for the


District of Puerto Rico and Defendant. It does not bind any other federal district, state, or local


authorities.


    17. ENTIRETY OF PLEA AND FORFEITURE AGREEMENT

    This written agreement constitutes the complete Plea and Forfeiture Agreement between the


United States, Defendant, and Defendant's counsel. The United States has made no promises or


representations except as set forth in writing in this Plea and Forfeiture Agreement and deny the


existence of any other term and conditions not stated herein.


    18. AMENDMENTS TO PLEA AND FORFEITURE AGREEMENT

    No other promises, terms or conditions will be entered unless in writing and signed by all


parties.


    19. VOLUNTARINESS OF GUILTY PLEA

    Defendant acknowledges that no threats have been made against him and that he is pleading


guilty freely and voluntarily because he is guilty.



                                                  10
        Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 11 of 16




Plea and Forfeiture Agreement


   20. DISMISSAL OF PENDING COUNTS IN THE INDICTMENT

   After sentencing, the United States of America will move to dismiss the pending counts of


Indictment, and criminal case 17-425(FAB) if the defendant is sentenced pursuant to the terms,


conditions and recommendations of the Plea Agreement.




 (SPACE INTENTIONALLY LEFT IN BLANK)(CONTINUED ON THE NEXT PAGE)




                                              11
        Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 12 of 16




Plea and Forfeiture Agreement


    21. BREACH AND WAIVER

    The defendant understands and agrees that if the defendant breaches the plea agreement, the


defendant may be prosecuted and sentenced for all of the offenses the defendant may have


committed. The defendant agrees that if the defendant breaches this plea agreement, the


Government reserves the right to take whatever steps are necessary to nullify the plea agreement,


including the filing of a motion to withdraw from the plea agreement and/or to set aside the


conviction and sentence. The defendant also agrees that if he is in breach of this plea agreement,


the defendant is deemed to have waived any objection to the reinstatement of any charges under


the indictment, information, or complaint which may have previously been dismissed or which


may have not been previously prosecuted.



W. STEPHEN MULDROW
United States Attorney



  ^^^A^WM
I%y^m Y. Fe^nandez-G^biizal^z                        Laura Maldonado
Assistant U.^>.. 'Attorney ^                         Counsel fonEjfefendfant
Chief, Criminal Division                             Dated: JH /Z^J^
Dated: ^ ^ YO ^ ^0'^

^2^ ^ ^"^c=./ ^-^
Alberto R. Lopez-Rocafort                            Nelson Rivera-Maldonado
Assistant United States Attorney                     Defendant
Deputy Chief, Gang Unit                              Dated: ^\       12. \i0rl0
Dated: J./•7/^-2^

^iMa ^\J^^-<
Maria L. Montanez-Concepcion
Assistant United States,Attorney
Dated: (\^M^M/. -f'^W)
                  T
                                                12
        Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 13 of 16




Plea and Forfeiture Agreement


                                UNDERSTANDING OF RIGHTS

    I have consulted with my counsel and fully understand all of my rights with respect to the

Indictment pending against me. Further, I have consulted with my attorney and fully understand


my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,


Application, and Background Notes which may apply in my case. I have read this Plea and


Forfeiture Agreement and carefully reviewed every part of it with my attorney. My counsel has


translated the plea agreement to me in the Spanish language and I have no doubts as to the contents


of the agreement. I fully understand this agreement and voluntarily agree to it.


Date:    ^\(L       "ZV^JD
                                                      Nel^tm Rivera-Maldonado
                                                      Defendant



   I am the attorney for Defendant. I have fully explained Defendant's rights to Defendant with


respect to the pending Indictment. Further, I have reviewed the provisions of the Sentencing


Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to


Defendant the provisions of those guidelines which may apply in this case. I have carefully


reviewed every part of this Plea and Forfeiture Agreement with Defendant. I have translated the


plea agreement and explained it in the Spanish language to the defendant who has expressed having


no doubts as to the contents of the agreement. To my knowledge. Defendant is entering into this


Plea and Forfeiture Agreement voluntarily, intelligently, and with full knowledge of all

       ences of Defendant's plea of guilty.
consequences


Date:    ^\[-2- Zo^o (C^^_
                                                             Laura Maldonado
                                                             Defense counsel

                                                 13
         Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 14 of 16

Plea {Hit/ Forfeiture Agreement



                                   STIPULATION OF FACTS

    In conjunction with the submission of the accompanying Plea Agreement in this case, the


United States submits the following summary setting forth the version of the facts leading to


defendants acceptance of criminal responsibility for violating 21 U.S.C. §§841(a)(l), (b)(l)(A),

846, 860 and 2; and 18 U.S.C. §924(c).

    Beginning on a date unknown, but no later than in or about the year 2010, and continuing up


to and until the return of the instant Indictment, in the District of Puerto Rico and within the


jurisdiction of this Court, the defendant herein, did knowingly and intentionally, combine, conspire


and agree with diverse other persons known and unknown to the Grand Jury, to commit an offense


against the United States, that is, to knowingly and intentionally possess with intent to distribute

and to distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of


a mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II


Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance


containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in


excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kUograms of

a mixture or substance containing a detectable amount of marihuana, a Schedule I, Controlled
                                                                                                       ^
Substance; within one thousand (1,000) feet of a real property comprising housing facilities owned

by a public housing authority, to wit: VirgUio Davila Public Housing Project, Rafael Falin Torrech

Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Capan'a Public


Housing Project, La Gardenias Public Housing Project, La Alambra Public Housing Project, Jose


Celso Barbosa Public Housing Project, Los Jeannie Public Housing Project, AlegriaNorte Public

Housing Project, Jardines de Catano Public I-Iousing Project, Sierra Linda Public Housing Project,




                                                 14
        Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 15 of 16

Plea and Forfeiture Agreement



Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,


Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

Bayamon, Toa Baja, Catano, Naranjito, Comerio and Corozal, Puerto Rico, in violation of 21


U.S.C. §841(a)(l). All in violation of 21 U.S.C. §§846 and 860.

   The object of the conspiracy was to distribute controlled substances at the VirgIUo Davila

Public Housing Project, Rafael Falin Ton'ech Public Housing Project, Brisas de Bayamon Public

Housing Project, Jardines de Capan'a Public Housing Project, La Gardenias Public Housing


Project, La Alambra Public Housing Project, Jose Celso Barbosa Public Housing Project, Los


Jeannie Public Housing Project, Alegria Norte Public Housing Project, Jardines de Catafio Public

Housing Project, Sierra Linda Public Housing Project, Los Laureles Public Housing Project, Los


Dominicos Public Housing Project, Villa Olga Ward, Rio Plantation Ward and El Polvorin Ward

and other areas nearby, within the Municipalities of Bayamon, Toa Baja, Catano, Naranjito,


Comerio and Corozal, Puerto Rico, all for significant financial gain and profit.


    Defendant [24] Nelson Rivera-Maldonado acted as an enforcer, and drug point owner for the


drug trafficking organization of Los Menores. As an enforcer he possessed, carried, brandished,


used and discharged firearms to: protect the leaders and members of Los Menores DTO; protect


the narcotics and the proceeds derived from their sales; and to further the goals of the conspiracy.


   As a drug point owner he oversaw the transportation and sale of the narcotics at the drug points ^


located at the Los Menores controlled Public Housing Projects.


   Nelson Rivera-Maldonado would use and carry firearms during and in relation to the drug


trafficking activities and would allow other members of the conspiracy to carry and use firearms


during and in relation to the drug trafficking activities. He also participated in violent acts to

further the drug trafficking activities. On or about February 10, 2016, the defendant Nelson




                                                 15
        Case 3:17-cr-00622-FAB Document 2590 Filed 02/12/20 Page 16 of 16

Plea dfuf Forfeiture Agreement



Rivera-Maldonado along other members of Los Menores DTO, aiding and abetting each other, did


knowingly use and carry a firearm with an unknown serial number, during and in relation to a drug


trafficking crime for which he may be prosecuted in a Court of the United States, and in the course


of that crime did cause the death of Jose M. Barbosa-Gonzalez, aka 'Teca", through the use of a


firearm, which killing is a murder as defined in 1 8 U.S.C. § 1111.


    The defendant acknowledges that during the span of the conspiracy, he possessed with intent


to distribute in excess of two hundred and eighty (280) grams of cocaine base (crack), a Schedule

II Narcotic Drug Controlled Substance; in excess of one (1) kilogram of heroin, a Schedule I,


Narcotic Drug Controlled Substance; in excess of five (5) kilograms of cocaine, a Schedule II,


Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of marijuana, a


Schedule I, Controlled Substance; within one thousand (1,000) of the aforementioned public

housing projects.


    At trial, the United States would have proven beyond a reasonable doubt that defendant [24]

Nelson Rivera-Maldonado, is guilty as charged in Count One and Count Two of the Indictment by


presenting physical and documentary evidence, photographs, audio and video recordings,


testimony of a forensic chemist as an expert witness, cooperating witnesses, as well as the


testimony of law enforcement agents among others.


        Discovery was timely made available to Defendant for review.


J^i^i ^-Mi^.-^w^ fW^a (Q3^^
Maria L. Montanez-^oncepcior/ LauraMaidonado
Assistant JJnited States Attorney Counsel fo^Qjefend^nt
Dated: j5^M£U^LM^ Dated: ^| I 7^ 2^ ^


                                                             I^lson Rivera-Maldonado
                                                             Defendant.
                                                             Dated'"""'^tl2-| 2/0^0


                                                 16
